SCHEDULE 14-A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement xDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 PSB Holdings, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): x No fee required. o $125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), or 14a-6(j)(2). o $500 per each party to the controversy pursuant to Exchange Act Rule 14a-6(i)(3). o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of transaction: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: October 1, 2010 Dear Stockholder: We cordially invite you to attend the Annual Meeting of Stockholders of PSB Holdings, Inc. (the “Company”).The Company is the holding company of Putnam Bank, and our common stock is traded on the NASDAQ Global Market under the symbol “PSBH.”The Annual Meeting will be held at the Quinebaug Valley Community College, Room 101 located at 742 Upper Maple Street, Danielson, Connecticut, at 9:00 a.m., Connecticut Time, on Friday, November 5, 2010. The enclosed Notice of Annual Meeting and proxy statement describe the formal business to be transacted.During the Annual Meeting we will also report on the operations of the Company. The Annual Meeting is being held so that stockholders may consider the election of directors and the ratification of the appointment of Shatswell, MacLeod & Company, P.C. as the Company’s independent registered public accounting firm for fiscal year 2011.For the reasons set forth in the proxy statement, the Board of Directors unanimously recommends that you elect the three nominees as directors and vote “FOR” the appointment of Shatswell, MacLeod & Company, P.C. as the Company’s independent registered public accounting firm. On behalf of the Board of Directors, we urge you to sign, date and return the enclosed proxy card as soon as possible, even if you currently plan to attend the Annual Meeting.This will not prevent you from voting in person, but will assure that your vote is counted if you are unable to attend the meeting.Your vote is important, regardless of the number of shares that you own. Sincerely, Thomas A. Borner Chairman and Chief Executive Officer PSB Holdings, Inc. 40 Main Street Putnam, Connecticut 06260 (860) 928-6501 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held On November 5, 2010 Notice is hereby given that the Annual Meeting of Stockholders of PSB Holdings, Inc. (the “Company”) will be held at the Quinebaug Valley Community College, Room 101 located at 742 Upper Maple Street, Danielson, Connecticut, on Friday, November 5, 2010 at 9:00 a.m., Connecticut Time. A Proxy Card and a proxy statement for the Annual Meeting are enclosed. The Annual Meeting is for the purpose of considering and acting upon: 1.
